         Case 1:17-cr-00779-LAP Document 225 Filed 03/26/19 Page 1 of 2




                                                    March 26, 2019

By ECF

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:    United States v. Chi Ping Patrick Ho, 17 Cr. 779 (LAP)

Dear Judge Preska:

        We represent Dr. Patrick Ho in the above-referenced case. We write to request that the
Court recommend that Dr. Ho be permitted to remain at the Metropolitan Correctional Center
(the “MCC”) for an additional six months and subsequently be designated to the minimum-
security camp at FCI Danbury.

        Rule 38(b)(2) of the Federal Rules of Criminal Procedure provides that “[i]f the
defendant is not released pending appeal, the court may recommend to the Attorney General that
the defendant be confined near the place of the trial or appeal for a period reasonably necessary
to permit the defendant to assist in preparing the appeal.” The Bureau of Prisons is accustomed
to receiving Rule 38(b) recommendations and makes every effort to accommodate them. See
U.S. Dep’t of Justice, Fed. Bureau of Prisons, Program Statement 5100.08, ch. 3, at 3 (2006) (“In
accordance with Rule 38(b) of the Federal Rules of Criminal Procedure, when the court of
conviction recommends that the inmate be retained in a place of confinement which will allow
the inmate to participate in the preparation of the appeal, the Bureau will make every effort to
place the inmate in such a facility.”). We respectfully submit that a period of six months is
“reasonably necessary to permit the defendant to assist in preparing the appeal” in this case.

        We have conferred with the government regarding the Presentence Investigation Report’s
recommendation that Dr. Ho be designated to LSCI Allenwood. Our understanding is that LSCI
Allenwood will not offer any advantage from an immigration perspective in light of the judicial
order of removal that is expected to be entered in this case. Accordingly, we respectfully request
that the Court recommend designation to the minimum-security camp at FCI Danbury or another
comparable facility close to New York City after Dr. Ho leaves the MCC.
         Case 1:17-cr-00779-LAP Document 225 Filed 03/26/19 Page 2 of 2
March 26, 2019
Page 2 of 2


        A proposed order is attached for the Court’s consideration. We request that the language
in the proposed order also be included in the judgment.



                                                    Respectfully submitted,
                                                    KRIEGER KIM & LEWIN LLP


                                              By: ___________________________
                                                  Edward Y. Kim
                                                  Paul M. Krieger
                                                  Jonathan F. Bolz
                                                  Jonathan L. Bodansky

cc:    All counsel of record
